         Case 1:20-mj-00192-ZMF Document 1-1 Filed 09/26/20 Page 1 of 1




                                   STATEMENT OF FACTS


         On Friday, September 25, 2020, at approximately 3:35 p.m., an anonymous complainant
contacted the Metropolitan Police Department to report a man laying on the ground, unresponsive,
under a vehicle in the 3300 Block of Camden Street, SE, Washington, D.C. The officers responded
in full uniform, operating marked cars, in order to investigate the report.

         Upon arrival, Officers observed several members of the fire department who had arrived
earlier in response to the report surrounding a man later identified as the defendant, Ronald Bernard
Kent. As MPD officers arrived the defendant was regaining consciousness. According to the fire
department officials, when they arrived the defendant was unresponsive and they administered
Narcan to the defendant. Officers spoke with members of the Fire Department including R-1 who
stated that when they arrived they observed the defendant on the ground with a firearm in his
waistband. R-1 removed the firearm from the defendant’s waistband while he was still
unresponsive and proceeded to unload the firearm which contained ammunition.

        The firearm was recovered and determined to be a Sarsilma2 Firearm 45mm semi-
automatic pistol Model: ST45 with the serial number of T110217AF00371. At the time it was
recovered, it was loaded with twelve live rounds and one in the chamber. There are no firearm or
ammunition manufacturers in the District of Columbia. Therefore, the firearm and ammunition in
this case would have traveled in interstate commerce prior to being recovered in the District of
Columbia.

       A criminal history check of Defendant Kent through the National Crime Information
Center (NCIC) confirmed that the defendant has a prior felony conviction in the Circuit Court for
Prince George’s County, Maryland for Murder Second Degree, docket number CT141721C. The
defendant was sentenced to ten years of incarceration for this conviction. Therefore, the defendant
would have been aware at the time of his arrest in this case that he had a prior conviction for a
crime punishable by more than one year.



                                              _________________________________
                                              OFFICER PAUL WEISS
                                              METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 26th day of September, 2020.


                                                      ___________________________________
                                                      ZIA FARUQUI
                                                      U.S. MAGISTRATE JUDGE
